DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Current title merely state that the invention is a “method” applied to a string of platooning vehicles, no details/mention of what the method does for/with the platooning vehicles.
The following title is suggested: “A method for controlling at least one string of platooning vehicles”
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The abstract of the disclosure is objected to because: 
Current abstract is the whole cover page of the WIPO Publication, abstracts should be on their own page separate from any other text.
Additionally the abstract should avoid phrases such as “the disclosure concerns” or “the invention is” as such phrases are inherent/understood in an abstract and thus are redundant/unneeded. The abstract on the WIPO publication contains “The invention relates to a method for….”. Proper form would be “A method for…..”
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 58 objected to because of the following informalities:  
“string of the joining vehicle(vidz)” should be “string of a joining vehicle(vidz)” Appropriate correction is required.
Claim 59 objected to because of the following informalities:  
“is the last vehicle (VIDY)” should be “is a last vehicle (VIDY)” as no previous mention of the last vehicle (VIDY).  Again it appears that the applicant is renaming a previously introduced element to represent its new position/function, however even if the newly named element is a previously named element it should be in the indefinite form (i.e. when a vehicle (VIDY) is renamed to a last vehicle (VIDY) the first time the phrase “last vehicle (VIDY)” is used it should be in the indefinite form (“a”))
Appropriate correction is required.
Claim 60 objected to because of the following informalities:
“of the last vehicle” should be “of a last vehicle in the string”, while claim 59 introduces a “last vehicle” claim 60 is not dependent on claim 59 and thus claim 60 cannot rely on claim 59 to render elements definite.
Appropriate correction is required.
The remaining Claim 61-95 were found to contain similar errors to the type found in claims 58-60, applicant should review all of the applications claims to correct any such error. I.e. if an element is renamed the renamed version needs to be in an indefinite form when first used, and that dependent claims only get definite elements from those claims which they depend on (see claim 60’s objection for explanation/example of the issue).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 66 and 67-69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 claims “transmitting string and vehicle data (DXX,DXY)”, while string and vehicle data is introduced, no previous explanation/definition is given for what (DXX, DXY) means? Is the (DXX, DXY) string and vehicle data different from the vehicle data introduced in claim 58?
Claims 67-69 are dependent on, and incorporate the limitations of, claim 66.  Therefore, claims 67-69 are rejected under 35 USC 112(b) for the same rationale given in the rejection of claim 66.
Claims  72-75 and 84, and 85 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 92,93, and 95 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims make use of the element “roof value (MAXnX-1)” however none of the claims themselves, or their independent claim 91 introduces/defines a “roof value (MaXnX-1)”, claim 91 introduces a “roof value(MAXnX)”. Currently from the claim language alone it is unclear if the “roof value(MAXnX)” and “roof value(MaXnX-1)” are meant to be the same value? Is applicant trying to claim a reduced roof value (MaXnX-1) in comparison to the original roof value (MaXnX) is being used? For example Claim 71 does attempt to introduce/define what the roof value (MaXnX-1) is, however not similar claim exist for claim 91’s claim group. Thus “roof value (MAXnX) is rejected for lack of antecedent basis. For judging the claims on their merits it is understood the “roof value (MaXnX-1)” is meant to be a reduced roof value, which then the following vehicles check to see if due to the reduced value they should leave, etc.
It appears that in writing/rewriting the new set of claims 58-95 from the old set 1-57 dependencies between the inventive concepts may have been changed/overlooked by mistake and/or were left out, applicant is advised to go over all the claims to make sure the claims have the proper/intended dependencies. The “roof value (MaXnX-1)” indefinite rejections above are result of what appears to be a mistaken dependencies in the claim in the new claim set. Additionally applicant makes use of parenthesis after an value to provide identities to concepts/link to the steps in the specification, applicant should review the claims to make sure that when such parenthesis is used it was introduced properly/defined as when a new parenthesis identity appears next to an old/previously used value/concept without proper introduction/reference in the parent claims it becomes unclear is applicant is trying to state that this value is different than the old value in the parent claim or did they mistakenly not use the parenthesis in the parent claim?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 58, 59, 60, 63, 64, 66-68, 70, 79, 80, 81, 89, 91-92, 94  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130079953 A1, “Convoy Travel Apparatus”, Kumabe.
( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”); ” the method comprising a vehicle (VIDY) in a string (SID1) repeatedly or continuously transmitting (SI) string and vehicle data including a roof value (MAXnX) representing a maximum number of vehicles allowed in the string,”( [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy”); ” and a participation value (POSn) indicative of the current number of vehicles in the string (SID1),”(“ [0050] “Though not included in the convoy travel information of the initial state (State A), the convoy travel information of the convoy travel state (State D) may include a whole convoy ID and a sub-convoy ID, as described later, and the convoy travel information may further include a currently-included number of vehicles and the maximum number of vehicles in the convoy.” Here is the current included number of vehicles, additionally the sub-convoy ID functions as a position ID for following vehicles); ” wherein a vehicle (VIDZ) which does not participate in the string receiving (S2) the string and vehicle data, comparing (S3) the roof value (“ [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. And [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ Thus here is a transmission of a roof “maximum number” (and also the max-current number to get a free space number) to other for determining if another vehicle can join); ” wherein the nonparticipating vehicle (VIDZ) joins (S8) the string (SID1), characterized by the non-participating vehicle (VIDZ), upon joining the string, repeatedly or continuously transmitting (S9) string and vehicle data including the roof value (MAXnX), and a position value (POSn+1) representing a position in the string of the joining vehicle (VIDZ).”(“ [0017] The control unit of the convoy travel apparatus determines whether the subject vehicle is a follower vehicle in a sub-convoy or a sub-convoy leader vehicle of a sub-convoy. When the subject vehicle is the sub-convoy leader vehicle, the subject vehicle transmits the convoy travel information including (i) leader information that allows the follower vehicles of the sub-convoy to determine that the subject vehicle is the sub-convoy leader vehicle and (ii) capacity information regarding a current allowable number of vehicles of the sub-convoy.” Thus when a new vehicle joins it starts transmitting is sub-convoy ID infromation);
Regarding Claim 59, Kumabe teaches” A method according to claim 58, characterized in that the vehicle transmitting the string and vehicle data is the last vehicle (VIDY) in the string (SID1),” ([0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”);” and the participation value is a position value (POSn) representing a position in the string of the last vehicle in the string.”(See Figure 7 below, thus sub-convoys ID show a last position value of Highest Sub-convoy ID + current number in the sub-convoy, e.g. sub-convoy ID 1 with two vehicles in it tells that the last convoy vehicle is the third vehicle in the whole convoy (sub-convoy starts counting from 0) and from [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.” It is known that any/all vehicles in the convoy transmitting/communicate this data therefore the last vehicle in the convoy will transmit the data as-well);
Regarding Claim 60, Kumabe teaches ” A method according to claim 58, wherein the string (SID1) comprises a lead vehicle (VIDX)”(C1 of figure 7 below)’ at the front of the string, characterized in that the participation value (POSn) represents a position in the string, counting from the lead vehicle, of the last vehicle in the string.”(Sub-convoy ID# is the position value counting from lead (lead vehicle sub-convoy=0), “current-incl” number of the Sub-Convoy-ID=0 is the position counted from the lead of the last vehicle in the string (i.e. Sub Convoy-ID=0, Current Include#=4 is information stating that the fourth vehicle (counting the lead vehicle) is the final vehicle in the convoy); 
Regarding Claim 63, Kumabe teaches ” A method according to claim 58, characterized by the non-participating vehicle (VIDZ) determining (S4-S7) whether it is following directly behind the last vehicle (VIDY) in the string (SID1).”([0152] “Further, for example, though the leader vehicles of the sub-convoys are arranged in succession in the above-described embodiment, the rearmost vehicle of a sub-convoy may become a leader vehicle of the next sub-convoy. In such case, the determination of whether the subject vehicle is a leader vehicle of the next sub-convoy in SD46 may be performed as a determination that the subject vehicle is a rearmost vehicle of a sub-convoy. Whether the subject vehicle is a rearmost vehicle of a sub-convoy is determined by examining if the maximum allowable number of vehicles is equal to the currently-included number of vehicles.” Tells that the rearmost vehicle is determined/identified/the joining vehicle determines if is behind the current/joining to become the new rearmost vehicle);
Regarding Claim 64, Kumabe teaches ”A method according to claim 63, characterized by the non-participating vehicle (VIDZ) receiving (S4) from the last vehicle (VIDY) of the string (SID1) data representative of an absolute position of the last vehicle in the string”( [0065] “Therefore, in SB1, the process determines whether the joining vehicle (i.e., the subject vehicle) is following the sender vehicle. Such determination is performed based on the latest GPS positioning coordinates of the joining vehicle and the GPS positioning coordinates of the sender vehicle, which are included in the convoy travel information received from the sender vehicle.” And from [0055] “Therefore, based on the matching degree of two travel loci, the position of the sender vehicle of the convoy travel information currently-received can be identified”); ” the method further comprising determining (S5) an absolute position of the non-participating vehicle (VIDZ), ”([0056] “ (ii) based on the detection of the laser radar 20 it is determined that a vehicle, substantially within the predetermined distance, is right-ahead of or immediately ahead of the subject vehicle, the subject vehicle and the sender vehicle are determined to be traveling in the same lane.” Here gives position/distance (within predetermined range and lane position);”determining (S6) by means of at least one sensor a distance to a vehicle in front of the non-participating vehicle (VIDZ),”([0043] “Therefore, the laser radar 20 can regularly measure a distance from the subject vehicle to the forward vehicle. Further, the laser radar 20 may be replaced with a millimeter wave radar. Further, the control unit 12, instead of the laser radar 20, may perform a determination whether the front object is a forward vehicle of the subject vehicle.”); ” and determining (S7), based on the absolute position of the last vehicle (VIDY) in the string, the absolute position of the nonparticipating vehicle (VIDZ), and the distance to the vehicle in front of the non-participating vehicle (VIDZ), whether the vehicle in front of the non-participating vehicle (VIDZ) is the last vehicle (VIDY) in the string.”([0056] “ (ii) based on the detection of the laser radar 20 it is determined that a vehicle, substantially within the predetermined distance, is right-ahead of or immediately ahead of the subject vehicle, the subject vehicle and the sender vehicle are determined to be traveling in the same lane.” Here gives position/distance (within predetermined range and lane position) );
( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.” Here regular is repeatedly transmitting the data);” including the roof value (MAXnX), and a position value (POS1, POSn) representing a position in the string of the respective vehicle.”( [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy. When the control unit determines that the subject vehicle is the follower vehicle of the convoy, the control unit performs the convoy travel control of the subject vehicle per the convoy travel information received from a leader vehicle of the convoy to which the subject vehicle is the follower vehicle”. Here is roof “capacity information” is transmitted, [0050] “Though not included in the convoy travel information of the initial state (State A), the convoy travel information of the convoy travel state (State D) may include a whole convoy ID and a sub-convoy ID, as described later, and the convoy travel information may further include a currently-included number of vehicles and the maximum number of vehicles in the convoy.” Here is the current included number of vehicles, additionally the sub-convoy ID functions as a position ID for following vehicles);
Regarding Claim 67, Kumabe teaches” A method according to claim 66, characterized by a vehicle (VIDZ) which does not participate in the string (SID1) receiving the string and vehicle data transmitted by at least some of the vehicles in the string”( [0063] “The process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.” Here the joining vehicle is the non participating vehicle, and sender vehicle is the at least some of the vehicle in the string); ” and identifying the last vehicle (VIDY) in the string based on the position values (POS1, POSn) in the string and vehicle data received from the at least some of the vehicles in the string.”( [0137] “When the subject vehicle is an out-of-convoy vehicle, which is joining to a tail end of the convoy, such subject vehicle may receive the convoy travel information including the maximum allowable number and the currently-included number of vehicles from each of the leader vehicles of multiple sub-convoys.”, and from [0152] “Further, for example, though the leader vehicles of the sub-convoys are arranged in succession in the above-described embodiment, the rearmost vehicle of a sub-convoy may become a leader vehicle of the next sub-convoy. In such case, the determination of whether the subject vehicle is a leader vehicle of the next sub-convoy in SD46 may be performed as a determination that the subject vehicle is a rearmost vehicle of a sub-convoy. Whether the subject vehicle is a rearmost vehicle of a sub-convoy is determined by examining if the maximum allowable number of vehicles is equal to the currently-included number of vehicles.” Tells that the rearmost vehicle is determined/identified);
Regarding Claim 68, Kumabe teaches ”  A method according to claim 66, wherein the string (SID1) comprises a lead vehicle (VIDX) at the front of the string, characterized in that the position value (POS1, POSn) represents a position in the string, counting from the lead vehicle, of the respective vehicle,”( (Sub-convoy ID# is the position value counting from lead (lead vehicle sub-convoy=0), “current-incl” number of the Sub-Convoy-ID=0 is the position counted from the lead of the last vehicle in the string (i.e. Sub Convoy-ID=0, Current Include#=4 is information stating that the fourth vehicle (counting the lead vehicle) is the final vehicle in the convoy);, see figure 7 below); ”  wherein a vehicle (VIDZ) which does not participate in the string (SID1) receives the string and vehicle data transmitted by at least some of the vehicles in the string, ”( [0063] “The process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.” Here the joining vehicle is the non participating vehicle, and sender vehicle is the at least some of the vehicle in the string); ”  wherein the non-participating vehicle identifies the last vehicle (VIDY) in the string as the vehicle with the highest position ( [0137] “When the subject vehicle is an out-of-convoy vehicle, which is joining to a tail end of the convoy, such subject vehicle may receive the convoy travel information including the maximum allowable number and the currently-included number of vehicles from each of the leader vehicles of multiple sub-convoys.”, and from [0152] “Further, for example, though the leader vehicles of the sub-convoys are arranged in succession in the above-described embodiment, the rearmost vehicle of a sub-convoy may become a leader vehicle of the next sub-convoy. In such case, the determination of whether the subject vehicle is a leader vehicle of the next sub-convoy in SD46 may be performed as a determination that the subject vehicle is a rearmost vehicle of a sub-convoy. Whether the subject vehicle is a rearmost vehicle of a sub-convoy is determined by examining if the maximum allowable number of vehicles is equal to the currently-included number of vehicles.” Tells that the rearmost vehicle is determined/identified);)
Regarding Claim 70, Kumabe teaches” A method according to claim 58, characterized in that the string and vehicle data includes string identification data (SID1).”( [0016] “The convoy travel information, which is generated by the control unit and transmitted by the wireless communication unit, includes a whole convoy ID representing a whole convoy and at least one sub-convoy ID representing a sub-convoy. The sub-convoy is organized by dividing the whole convoy, each sub-convoy including a number of vehicles less than or equal to a predetermined value defined by a communication capacity of the wireless communication unit of a sub-convoy leader vehicle.” Here is the transmission of convoy id (string identification data);
( [0006] “By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.” Here the leader capacity is a the first roof value);” characterized by a further vehicle in the string (SID1) repeatedly or continuously transmitting string and vehicle data including a second roof value (MAXnX2) representing a maximum number of vehicles allowed in the string.”( [0017] The control unit of the convoy travel apparatus determines whether the subject vehicle is a follower vehicle in a sub-convoy or a sub-convoy leader vehicle of a sub-convoy. When the subject vehicle is the sub-convoy leader vehicle, the subject vehicle transmits the convoy travel information including (i) leader information that allows the follower vehicles of the sub-convoy to determine that the subject vehicle is the sub-convoy leader vehicle and (ii) capacity information regarding a current allowable number of vehicles of the sub-convoy.” Here the sub-convoy capacity is the second roof value See figure 7 below); 
Regarding Claim 80, Kumabe teaches ”A method according to claim 79, characterized by a vehicle which does not participate in the string receiving the string and vehicle data, comparing the lowest of the first and second roof values (MAXnX, MAXnX2) with the participation value”(Kumabe Claim 3, “The convoy travel apparatus of claim 1, wherein the control unit uses the convoy travel information received from a farthest forward leader vehicle for the convoy travel control of the subject vehicle, when the subject vehicle is (i) a vehicle outside of a convoy, joining a rear end of a convoy and (ii) receives the convoy travel information that includes the current allowable number of vehicles from multiple leader vehicles.” While not explicitly stating the lowest allowable number/roof is used in the determination, as the capacities as set based on the communication capabilities of the leaders it necessarily follows that the lowest capacity/allowed amount is used in the determination, else safe convoying would not be possible);”, and determining based on the comparison whether the non-participating vehicle (VIDZ) can join the string.”(Kumabe Claim 3, “The convoy travel apparatus of claim 1, wherein the control unit uses the convoy travel information received from a farthest forward leader vehicle for the convoy travel control of the subject vehicle, when the subject vehicle is (i) a vehicle outside of a convoy, joining a rear end of a convoy and (ii) receives the convoy travel information that includes the current allowable number of vehicles from multiple leader vehicles.”); 
Regarding Claim 81, Kumabe teaches ”A method for controlling at least one string, each string comprising a plurality of vehicles platooning by means of vehicle-to-vehicle communication, ”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”); ” the method comprising a receiving vehicle (VIDA) in a string (SID1) repeatedly or continuously receiving (S21) from a transmitting vehicle (VIDY) in the string, ahead of the receiving vehicle, a roof value (MAXnX) representing a maximum number of vehicles allowed in the string, the receiving vehicle (VIDA) repeatedly or continuously transmitting the roof value (MAXnX), ”( [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy” Here is capacity of the convoy, i.e. the roof value again see figure 7 which shows leader and all vehicle have/transmit the roof value); ” characterized by the receiving vehicle (VIDA) repeatedly or continuously transmitting a participation value (POSn) representing a position in the string, counting from the lead vehicle, of the receiving vehicle.”([0050] “Though not included in the convoy travel information of the initial state (State A), the convoy travel information of the convoy travel state (State D) may include a whole convoy ID and a sub-convoy ID, as described later, and the convoy travel information may further include a currently-included number of vehicles and the maximum number of vehicles in the convoy.” Here is the current included number of vehicles, additionally the sub-convoy ID functions as a position ID for following vehicles); 
Regarding Claim 89, Kumabe teaches ”A method according to claim 81, where the roof value (MAXnX) is a first roof value, characterized by the receiving vehicle repeatedly or continuously receiving from a further transmitting vehicle in the string, ahead of the receiving vehicle,”( [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy”)” a second roof value (MAXnX2) representing a maximum number of vehicles allowed in the string.”(See Fig. 7 which shows multiple roof values in a string (based on the sub-convoy ID, e.g. subconvoy=0 has roof =4, subconvoy=2 has roof=3); 
Regarding Claim 91, Kumabe teaches ”A method for a subject vehicle (VIDA) in a string comprising a plurality of vehicles platooning by means of vehicle-to-vehicle communication, repeatedly or continuously transmitting (SI) string and vehicle data”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”););” including a roof value (MAXnX) representing a maximum number of vehicles allowed in the string,”( [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy”);” characterized in that the string and vehicle data includes a position value (POSn) representing a position in the string, counting from the lead vehicle, of the subject vehicle.”( [0050] “Though not included in the convoy travel information of the initial state (State A), the convoy travel information of the convoy travel state (State D) may include a whole convoy ID and a sub-convoy ID, as described later, and the convoy travel information may further include a currently-included number of vehicles and the maximum number of vehicles in the convoy.” Here is the current included number of vehicles, additionally the sub-convoy ID functions as a position ID for following vehicles); 
Regarding Claim 92, Kumabe teaches ”A  method according to claim 91, characterized by receiving (S21) from a transmitting vehicle (VIDZ) in the string, ahead of the subject vehicle, the roof value (MAXnX-1).”( [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” Here the “Calculated number ii” is the Maxnx-1 as it is the Max/capacity minus the subject vehicle(s));
Regarding Claim 94, Kumabe teaches ”A method according to claim 91, wherein the string (SID1) comprises a lead vehicle (VIDX) at the front of the string, characterized by comparing (S22) the roof value (MAXnX) with the position value (POSn).”([0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy” Here a leader determines a roof value and position);


    PNG
    media_image1.png
    271
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    386
    341
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe in further view Nonpatent Literature, “Adaptive inter-vehicle communication control for cooperative safety”, Huang et al.
Regarding Claim 61, Kumabe fails to disclose the the string and vehicle data is transmitted/sent at least once per second, Kumabe instead only state that information is sent “regularly”, as seen in claim 1 of Kumabe “The wireless communication unit regularly 
Huang et al gives a give inter-vehicle communication system which transmits data at least one a second “ Page 7, left column, “In this article we propose a rate-power control algorithm that describes how state information of a vehicle should be broadcast to its neighbors. Specifically, for different traffic scenarios, we compare the tracking accuracy of the proposed algorithm with that of the de facto solution (beaconing at a constant interval, e.g., 100 ms and 500 ms)”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify/interpret the “regular” transmission of data as taught by Kumabe to be mean that data is transmitted at least one a second, as taught by Huang et al. One would be motivated to make such an addition/setting of the transmission time “For this safety/tracking purpose, each vehicle is assumed to be equipped with a DSRC radio, a Global Positioning System (GPS) receiver, and onboard sensors. As shown in Fig. 2, each vehicle is designed to continuously report its own statu (e.g., position, speed, and direction) by broadcasting safety messages in WSM format. At the same time, each vehicle also tracks movements of neighboring vehicles based on information received from them over the shared channel.” Thus by having a quick repetitive time for transmitting data, the risk of collision between vehicles can be reduced. Thus modified Kumabe teaches all aspects of claim 61.

Claim 69, 76, 78, 86, 88  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe et al in further view of US patent #5680122, MIO, “Platoon Running Control System”
Regarding Claim 69, while Kumabe does teach a positional value system for vehicles in a convoy, [0050] “Though not included in the convoy travel information of the initial state (State A), the convoy travel information of the convoy travel state (State D) may include a whole convoy ID and a sub-convoy ID, as described later, and the convoy travel information may further include a currently-included number of vehicles and the maximum number of vehicles in the convoy.” Here is the current included number of vehicles, additionally the sub-convoy ID functions as a position ID for following vehicles); Kumabe is mute as to the process for dissolving the convoy or for how a vehicle leaves it, instead focusing on the convoy formation process.
MIO, a us patent from 1997, provides a car cruise control/convoying system which does teach an detection of a car leaving the convoy and an updating of the a remaining cars positional id/number when a car further ahead on the convoy leaves. The convoying numbering/positioning system as taught by MIO (Column 4, lines 4-14:” (1) All the vehicles in auto-drive operation are supposed to participate in the platoon running when predetermined conditions are met. (2) In the first place, all the vehicles in the auto-driving have an identification code ID=1 indicating that each vehicle is a leading vehicle, and transmit the ID backward. (3) When a vehicle receives data from a preceding vehicle, the vehicle changes its ID according to the following rule: ID of the vehicle=ID of the preceding vehicle+1.”). When a vehicle leaves the platoon the vehicle behind it sets itself as either a new leader (if the leaving Column 2, lines 51-56,” The determination as to whether or not the preceding vehicle was the leading vehicle can be made based on the previous ID of the vehicle. For example, if the previous ID of the vehicle indicates that it was the third running vehicle of the platoon, the preceding vehicle which has left the platoon was not the leading vehicle. In this case, the vehicle still has another preceding vehicle, and operates an acceleration control to catch up with the preceding vehicle.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to include the detection of a vehicle leaving the platoon and subsequent updating of positional ID/closing the newly formed gap in response to vehicle leaving as taught by MIO. One would be motivated to make such an modification as taught by MIO Column 1, lines 45-50, “Thus, if it is possible to appropriately change vehicle running mode based on the position of the vehicle within a platoon, a more flexible and adaptable control operation can be realized” thus such an addition would allow for a more flexible/adaptable convoy to be used. Thus Modified Kumabe teaches all aspects of claim 69
Regarding Claim 76, Kumabe teaches the transmission of a roof value and string positional data from a lead vehicle to others in the platoon. ,(Kumabe paragraph [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy”); however Kumabe is mute as to what happens when the lead vehicle of the platoon leaves. Instead Kumabe focuses only on the formation of the platoon.
MIO teaches a platooning system with positional number identification sent between vehicles Column 4, lines 4-14:” (1) All the vehicles in auto-drive operation are supposed to participate in the platoon running when predetermined conditions are met. (2) In the first place, all the vehicles in the auto-driving have an identification code ID=1 indicating that each vehicle is a leading vehicle, and transmit the ID backward. (3) When a vehicle receives data from a preceding vehicle, the vehicle changes its ID according to the following rule: ID of the vehicle=ID of the preceding vehicle+1.”) and also teaches that when a lead vehicle leaves the platoon the second vehicle updates its ID/position to a be the new lead vehicles and transmits that information to the following vehicles (the transmitting/updating position data as taught by the above quote) Column 5, lines 5-9, “ It is then determined, at step S118, whether or not the present ID=1 and the previous ID.gtoreq.3. For example, if the vehicle was a second vehicle within the platoon and the preceding vehicle left the platoon, the ID of the vehicle is changed from ID=2 to ID=1 at step S124, and the previous ID is determined to be less than 3. “
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the platooning system of Kumabe to include the updating of positional ID/creating a new platoon leader of the second vehicle when the original platoon “Thus, if it is possible to appropriately change vehicle running mode based on the position of the vehicle within a platoon, a more flexible and adaptable control operation can be realized” thus such an addition would allow for a more flexible/adaptable convoy to be used. Thus Modified Kumabe teaches all aspects of claim 76
Regarding Claim 78, Kumabe teaches the transmission of a roof value and string positional data from a lead vehicle to others in the platoon. ,(Kumabe paragraph [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy”); however Kumabe is mute as to what happens when the lead vehicle of the platoon leaves/terminates transmitting. Instead Kumabe focuses only on the formation of the platoon.
MIO teaches a platooning system with positional number identification sent between vehicles Column 4, lines 4-14:” (1) All the vehicles in auto-drive operation are supposed to participate in the platoon running when predetermined conditions are met. (2) In the first place, all the vehicles in the auto-driving have an identification code ID=1 indicating that each vehicle is a leading vehicle, and transmit the ID backward. (3) When a vehicle receives data from a preceding vehicle, the vehicle changes its ID according to the following rule: ID of the vehicle=ID of the preceding vehicle+1.”) and also teaches that when a lead vehicle leaves the platoon/stop transmitting the second vehicle updates its ID/position to a be the new lead vehicles and transmits that information to the following vehicles (the transmitting/updating position data as taught by the above quote) Column 5, lines 5-9, “ It is then determined, at step S118, whether or not the present ID=1 and the previous ID.gtoreq.3. For example, if the vehicle was a second vehicle within the platoon and the preceding vehicle left the platoon, the ID of the vehicle is changed from ID=2 to ID=1 at step S124, and the previous ID is determined to be less than 3. “
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the platooning system of Kumabe to include the updating of positional ID/creating a new platoon leader of the second vehicle when the original platoon leader leaves the platoon, as taught by MIO. One would be motivated to make such a modification as taught by MIO in Column 1, lines 45-50, “Thus, if it is possible to appropriately change vehicle running mode based on the position of the vehicle within a platoon, a more flexible and adaptable control operation can be realized” thus such an addition would allow for a more flexible/adaptable convoy to be used. Thus Modified Kumabe teaches all aspects of claim 78

Regarding Claim 86, Kumabe teaches the transmission of a roof value and string positional data from a lead vehicle to others in the platoon. ,(Kumabe paragraph [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy”); however Kumabe is mute as to what happens when the lead vehicle of the platoon leaves. Instead Kumabe focuses only on the formation of the platoon.
MIO teaches a platooning system with positional number identification sent between vehicles Column 4, lines 4-14:” (1) All the vehicles in auto-drive operation are supposed to participate in the platoon running when predetermined conditions are met. (2) In the first place, all the vehicles in the auto-driving have an identification code ID=1 indicating that each vehicle is a leading vehicle, and transmit the ID backward. (3) When a vehicle receives data from a preceding vehicle, the vehicle changes its ID according to the following rule: ID of the vehicle=ID of the preceding vehicle+1.”) and also teaches that when a lead vehicle leaves the platoon the second vehicle updates its ID/position to a be the new lead vehicles and transmits that information to the following vehicles (the transmitting/updating position data as taught by the above quote) Column 5, lines 5-9, “ It is then determined, at step S118, whether or not the present ID=1 and the previous ID.gtoreq.3. For example, if the vehicle was a second vehicle within the platoon and the preceding vehicle left the platoon, the ID of the vehicle is changed from ID=2 to ID=1 at step S124, and the previous ID is determined to be less than 3. “
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the platooning system of Kumabe to include the updating of “Thus, if it is possible to appropriately change vehicle running mode based on the position of the vehicle within a platoon, a more flexible and adaptable control operation can be realized” thus such an addition would allow for a more flexible/adaptable convoy to be used. Thus Modified Kumabe teaches all aspects of claim 86

Regarding Claim 88, Kumabe teaches the transmission of a roof value and string positional data from a lead vehicle to others in the platoon. ,(Kumabe paragraph [0011] “The control unit may also determine whether the subject vehicle is a follower of a convoy or a leader of a convoy. When the control unit determines that the subject vehicle is the leader vehicle of the convoy, the control unit generates the convoy travel information to further include (i) leader information that allows a follower vehicle to determine that the subject vehicle is the leader vehicle, of the convoy and (ii) capacity information providing a current allowable number of vehicles of the convoy”); however Kumabe is mute as to what happens when the lead vehicle of the platoon leaves/terminates transmitting. Instead Kumabe focuses only on the formation of the platoon.
MIO teaches a platooning system with positional number identification sent between vehicles Column 4, lines 4-14:” (1) All the vehicles in auto-drive operation are supposed to participate in the platoon running when predetermined conditions are met. (2) In the first place, all the vehicles in the auto-driving have an identification code ID=1 indicating that each vehicle is a leading vehicle, and transmit the ID backward. (3) When a vehicle receives data from a preceding vehicle, the vehicle changes its ID according to the following rule: ID of the vehicle=ID of the preceding vehicle+1.”) and also teaches that when a lead vehicle leaves the platoon/stop transmitting the second vehicle updates its ID/position to a be the new lead vehicles and transmits that information to the following vehicles (the transmitting/updating position data as taught by the above quote) Column 5, lines 5-9, “ It is then determined, at step S118, whether or not the present ID=1 and the previous ID.gtoreq.3. For example, if the vehicle was a second vehicle within the platoon and the preceding vehicle left the platoon, the ID of the vehicle is changed from ID=2 to ID=1 at step S124, and the previous ID is determined to be less than 3. “
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the platooning system of Kumabe to include the updating of positional ID/creating a new platoon leader of the second vehicle when the original platoon leader leaves the platoon, as taught by MIO. One would be motivated to make such a modification as taught by MIO in Column 1, lines 45-50, “Thus, if it is possible to appropriately change vehicle running mode based on the position of the vehicle within a platoon, a more flexible and adaptable control operation can be realized” thus such an addition would allow for a more flexible/adaptable convoy to be used. Thus Modified Kumabe teaches all aspects of claim 88

Claim 62, 65, 77, 83, 87, 90  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe in view of Lesher et al, US 20180188746, “Self-ordering of Fleet Vehicles in a Platoon”
Regarding Claim 62, Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ However Kumabe does not teach the non-participating vehicle being part of/a leader in a second platoon string, with vehicles of the second string then further merging/joining the first string depending on if there is roof value space. I.e. Kumabe is mute as to the merging of two separate platoon strings.
Lesher et al teaches a vehicle platoon reordering, (merging and splitting, see figure 15 below), method for use on road vehicles. Lesher teaches [0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency of variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split.
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for determining if the convoys should split or merge. One would be motivated to make such an addition [0011] “Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.“ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. The resulting Modified Kumabe teaches all aspects of claim 62.
(Kumabe [0063] “which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”);” is a lead vehicle in a second string (SID2);  comprising at least one second string participating vehicle (VIDA) following the non-participating vehicle (VIDZ)”(Lesher “[0039] FIG. 16 is a flow diagram showing a vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method portion of the platoon management portion of the control and communication method shown in FIG. 8 for selectively splitting a platoon into one or more smaller platoons and for selectively merging one or more separate platoons into a single larger platoon in accordance with an example embodiment.”); ” the second string participating vehicle (VIDA), upon the non-participating vehicle (VIDZ) joining (S8) the first string (SID1), receiving the string and vehicle data from the joining vehicle (VIDZ), comparing the roof value (MAXnX) with the position value (POSn+1) of the joining vehicle (VIDZ), and determining (S10) based on the comparison whether the second string participating vehicle (VIDA) can join the first string (SID1).”(Kumabe “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ Here the “a difference between” is the comparison of (Maxnx) with position value (POSn+1), and the “number of vehicles in a convoy is kept in a certain limit” teaches that the determination if the vehicle can join the first string);
Regarding Claim 65, Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ However Kumabe does not teach the non-participating vehicle being part of/a leader in a second platoon string, with vehicles of the second string then further merging/joining the first string depending on if there is roof value space. I.e. Kumabe is mute as to the merging of two separate platoon strings.
[0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency of variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split.
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for determining if the convoys should split or merge. One would be motivated to make such an addition [0011] “Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.“ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. The resulting modified Kumabe teaches all aspects of claim 65
Provided is a mapping of modified Kumabe to claim 65 for ease of reference, claim 65: ” A method according to claim 58, wherein the string is a first string (SID1), characterized by a vehicle (VIDZ) which does not participate in the string receiving the string and vehicle data, ”( Kumabe paragraph [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”); ” wherein the non-participating vehicle (VIDZ) is a lead vehicle in a second string (SID2),”( Lesher “[0039] FIG. 16 is a flow diagram showing a vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method portion of the platoon management portion of the control and communication method shown in FIG. 8 for selectively splitting a platoon into one or more smaller platoons and for selectively merging one or more separate platoons into a single larger platoon in accordance with an example embodiment.”);” the nonparticipating vehicle (VIDZ) determining based on the roof value (MAXnX), the participation value (POSn) and the number of vehicles in the second string (SID2) whether the second string can join the first string (SID1).”( Kumabe “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ Here the “a difference between” is the comparison of (Maxnx) with position value (POSn+1), and the “number of vehicles in a convoy is kept in a certain limit” teaches that the determination if the vehicle can join the first string); 
Regarding Claim 77, Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ However Kumabe does not teach the non-participating vehicle being part of/a leader in a second platoon string, with 
Lesher et al teaches a vehicle platoon reordering, (merging and splitting, see figure 15 below), method for use on road vehicles. Lesher teaches [0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency of variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split.
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for determining if the convoys should split or merge. One would be motivated to make such an addition [0011] “Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.“ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. The resulting modified Kumabe teaches all aspects of claim 77
Regarding Claim 83, Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ However Kumabe does not teach the non-participating vehicle being part of/a leader in a second platoon string, with vehicles of the second string then further merging/joining the first string depending on if there is roof value space. I.e. Kumabe is mute as to the merging/splitting of two separate platoon strings.
[0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging/splitting is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split.
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for determining if the convoys should split or merge (i.e. is the convoy under or over the limit). One would be motivated to make such an addition [0011] “ In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group “ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. The resulting modified Kumabe teaches all aspects of claim 83
Regarding Claim 87, Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ and the transmission of capacity/position of the lead vehicle in a platoon the the following vehicles ,”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”);, however Kumabe doesn’t teach a leaving vehicle/splitting of the convoy
[0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging/splitting is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split. 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al, after the split the new lead vehicle of the convoy would transmit/operate along the lines of the method taught in Kumabe. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for determining if the convoys should split or merge (i.e. is the convoy under or over the limit). One would be motivated to make such an addition [0011] “ In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group “ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. The resulting modified Kumabe teaches all aspects of claim 87
Regarding Claim 90, Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ and the transmission of capacity/position of the lead vehicle in a platoon to the following vehicles ,”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”); with at least two roof values (Kumabe Claim 3, “The convoy travel apparatus of claim 1, wherein the control unit uses the convoy travel information received from a farthest forward leader vehicle for the convoy travel control of the subject vehicle, when the subject vehicle is (i) a vehicle outside of a convoy, joining a rear end of a convoy and (ii) receives the convoy travel information that includes the current allowable number of vehicles from multiple leader vehicles.” While not explicitly stating the lowest allowable number/roof is used in the determination, as the capacities as set based on the communication capabilities of the leaders it necessarily follows that the lowest capacity/allowed amount is used in the determination, else safe convoying would not be possible).  
However Kumabe doesn’t teach a leaving vehicle/splitting of the convoy based on the lower of two roof values.
Lesher et al teaches a vehicle platoon reordering, (merging and splitting, see figure 15 below), method for use on road vehicles. Lesher teaches [0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging/splitting is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al, after the split the new lead vehicle of the convoy would transmit/operate along the lines of the method taught in Kumabe. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for determining if the convoys should split or merge (i.e. is the convoy under or over the limit). One would be motivated to make such an addition [0011] “ In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group “ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. The resulting modified Kumabe teaches all aspects of claim 90

    PNG
    media_image3.png
    531
    392
    media_image3.png
    Greyscale

Claim 71,72, 74 ,82,84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe et al in further in view of Tarkiainen et al, US 20200064140, “System and Method for Routing and Reorganizing of a Vehicle Platoon in a smart city”.
Regarding Claim 71, While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” It mute as to how this “capacity” is determined/if it is a static or variable number. However in paragraph [0141] “ However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus modified Kumabe teaches all aspects of claim 71.
Regarding Claim 72, While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy or those seeking to join. (Kumabe paragraph [0063] The process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number. However in paragraph [0141] “ However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus modified Kumabe teaches all aspects of claim 72.
Regarding Claim 74, While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy and comparing the roof with the position of a vehicle. (Kumabe paragraph [0063] The process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number. However in paragraph [0141] “ However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus modified Kumabe teaches all aspects of claim 74.
Regarding Claim 82, While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy or those seeking to join. (Kumabe paragraph [0063] The process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number. However in paragraph [0141] “ However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus modified Kumabe teaches all aspects of claim 82.
Regarding Claim 84, While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy or those seeking to join/determining if a vehicle can join depending on the capacity. (Kumabe paragraph [0063] The process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number beyond it being set in part on the However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus modified Kumabe teaches all aspects of claim 84.
Claims 73, 75, 85, 93, and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumabe et al in further in view of Lesher et al in further view of Tarkiainen et al.
Regarding Claim 73,  Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ and the transmission of capacity/position of the lead vehicle in a platoon the the following vehicles ,”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”);, however Kumabe doesn’t teach a leaving vehicle/splitting of the convoy
Lesher et al teaches a vehicle platoon reordering, (merging and splitting, see figure 15 below), method for use on road vehicles. Lesher teaches [0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging/splitting is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split. 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al, after the split the new lead vehicle of the convoy would transmit/operate along the lines of the method taught in Kumabe. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy [0011] “ In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group “ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. 
However Modified Kumabe still lacks teachings for the changing of the maximum length/roof value of the convoy. While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy or those seeking to join/determining if a vehicle can join depending on the capacity. (Kumabe paragraph [0063] The process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number beyond it being set in part on the communication capabilities of the leader vehicle. However in paragraph [0141] “However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify Kumabe, by modfying the “capacity” value of “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus further modified Kumabe teaches all aspects of claim 73.
Regarding Claim 75,  Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ and the transmission of capacity/position of the lead vehicle in a platoon the the following vehicles ,”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”);, however Kumabe doesn’t teach a leaving vehicle/splitting of the convoy
Lesher et al teaches a vehicle platoon reordering, (merging and splitting, see figure 15 below), method for use on road vehicles. Lesher teaches [0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging/splitting is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split. 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al, after the split the new lead vehicle of the convoy would [0011] “In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group “ thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. 
However Modified Kumabe still lacks teachings for the changing of the maximum length/roof value of the convoy. While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy or those seeking to join/determining if a (Kumabe paragraph [0063] the process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number beyond it being set in part on the communication capabilities of the leader vehicle. However in paragraph [0141] “However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify Kumabe, by modifying the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus further modified Kumabe teaches all aspects of claim 75.
Regarding Claim 85,  Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ and the transmission of capacity/position of the lead vehicle in a platoon the following vehicles ,”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”);, however Kumabe doesn’t teach a leaving vehicle/splitting of the convoy
Lesher et al teaches a vehicle platoon reordering, (merging and splitting, see figure 15 below), method for use on road vehicles. Lesher teaches [0154] “The details of the vehicle-to-(many) vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging/splitting is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al, after the split the new lead vehicle of the convoy would transmit/operate along the lines of the method taught in Kumabe. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for determining if the convoys should split or merge (i.e. is the convoy under or over the limit). One would be motivated to make such an addition [0011] “ In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group “ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. 
However Modified Kumabe still lacks teachings for the changing of the maximum length/roof value of the convoy. While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy or those seeking to join/determining if a vehicle can join depending on the capacity. (Kumabe paragraph [0063] The process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number beyond it being set in part on the communication capabilities of the leader vehicle. However in paragraph [0141] “ However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify Kumabe, by modifying the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by 
Regarding Claim 93,  Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ and the transmission of capacity/position of the lead vehicle in a platoon to the following vehicles ,”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”);, however Kumabe doesn’t teach a leaving vehicle/splitting of the convoy
Lesher et al teaches a vehicle platoon reordering, (merging and splitting, see figure 15 below), method for use on road vehicles. Lesher teaches [0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging/splitting is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further teaches that the safety/efficiency of a platoon changes not only with size but also with what vehicles make up the convoy [0011]” It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split. 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al, after the split the new lead vehicle of the convoy would transmit/operate along the lines of the method taught in Kumabe. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for determining if the convoys should split or merge (i.e. is the convoy under or over the limit). One would be motivated to make such an addition [0011] “In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group “Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. 
However Modified Kumabe still lacks teachings for the changing of the maximum length/roof value of the convoy. While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy or those seeking to join/determining if a vehicle can join depending on the capacity. (Kumabe paragraph [0063] the process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number beyond it being set in part on the communication capabilities of the leader vehicle. However in paragraph [0141] “However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify Kumabe, by modifying the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus further modified Kumabe teaches all aspects of claim 93.
Regarding Claim 95,  Kumabe does teaches a non-participating vehicle checking a first strings capacity and then determining if the non-participating vehicle should join the string depending on if there is free space. “[0005] The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy. [0006] By having the leader vehicle transmit information including the convoy capacity, the number of vehicles in the convoy is kept within a certain limit for allowing all convoy vehicles to stably receive the transmitted information from the leader vehicle. That is, in such manner, each vehicle in the convoy can securely receive the information from the leader vehicle.“ and the transmission of capacity/position of the lead vehicle in a platoon to the following vehicles ,”( [0010] “The wireless communication unit performs vehicle-to-vehicle communication between the subject vehicle and the other vehicles. The wireless communication unit regularly transmits the convoy travel information generated by the control unit and regularly receives the convoy travel information from the other vehicles.”); however Kumabe doesn’t teach a leaving vehicle/splitting of the convoy
Lesher et al teaches a vehicle platoon reordering, (merging and splitting, see figure 15 below), method for use on road vehicles. Lesher teaches [0154] “The details of the vehicle-to-(many)vehicles (V2V Broadcast) platoon split/merge management method 1600 of the platoon management portion 810 of the control and communication method 800 is illustrated in FIG. 16. The platoon merge management method selectively merges two or more platoons into a single larger platoon in accordance with an example embodiment. With reference now to FIG. 16, an example embodiment of the platoon merge management method 1600 in accordance with the platoon management method steps 810 is shown. “. Lesher however never explicitly state that such merging/splitting is capped based on a roof/limit. A review of Lesher does show that the size (number of vehicles in a platoon) is a known safety/efficiency variable [0005] “In addition to the above, a small spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, a tight spacing between platooned vehicles requires that careful attention be paid to various functional and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various safety and efficiency parameters implicate directly or indirectly inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Lesher further It is not surprising that the range of capabilities of vehicles joining these ad hoc “platoons” can be very wide. New aerodynamic and powerful vehicles can join a travelling congregation having some old, slow and heavy vehicles. In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group. Conversely, it might be beneficial to selectively agglomerate two or more smaller groups into a single larger group where it can be shown that, overall, safety and efficiency benefits inure to the yet to be formed larger single group.” Thus while Lesher never explicitly states a roof/cap is used to determine if a convoy should be merged/split it does contain the teaching that the of size/amount of vehicles in a convoy is a is used, at least in part, in determining if a convoy should be merged or split. 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kumabe to make use of the convoy merging/splitting method of Lesher et al, after the split the new lead vehicle of the convoy would transmit/operate along the lines of the method taught in Kumabe. Specifically a modification to include the Lesher method taught in figure 16 below, however instead of using the steps 1604 and 1606 and comparing potential efficiencies between the convoys instead use the convoy capacity of the first string, as taught by Kumabe as the determination for if the convoys should merge or split. In other words Kumabe uses Lesher’s merge/split method but instead uses the capacity calculation of Kumabe instead of using the efficiency comparison of Lesher for [0011] “In certain situations, however, it might be desirable to split a large group of four or more dissimilar vehicles into two or more smaller groups where it can be shown that, overall, safety and efficiency benefits inure to the vehicles of the split groups relative to the original larger existing group “ Thus by making the edition of Lesher’s merging/splitting method to Kumabe more efficient/safe convoys can be achieved. 
However Modified Kumabe still lacks teachings for the changing of the maximum length/roof value of the convoy. While Kumabe does mention a setting of a roof value/convoy capacity in paragraph [0005] “The capacity information may include the number of vehicles either as (i) actual numbers, i.e., the maximum number and the current number of the vehicles in the convoy, or as (ii) a calculated number, i.e., a difference between (ii-a) the current allowable number of vehicles that can be included in a convoy based on the communication capacity of a wireless communication unit in the leader vehicle and (ii-b) the currently-included number of vehicles currently included in the convoy.” And the transmission of that capacity to other vehicles either in the convoy or those seeking to join/determining if a vehicle can join depending on the capacity. (Kumabe paragraph [0063] the process executed in the convoy ready state (State B) is described with reference to FIG. 5. The subject vehicle can transition to the convoy ready state (State B) only from the initial state (State A) as shown in FIG. 2, and, when the subject vehicle transitions from the initial state (State A) to the convoy ready state (State B), the subject vehicle should not be in any convoy and the subject vehicle, which is joining a convoy, has identified at least one sender vehicle. The subject vehicle may be referred to as the joining vehicle hereinafter.”)It mute as to how this “capacity” is determined/if it is a static or variable number beyond it being set in part on the communication capabilities of the leader vehicle. However in paragraph [0141] “ However, if the information received from the forward vehicle is not in high reception quality, the convoy travel control may not be securely/stably performed. “The importance/effect of low transmission/reception quality and the ability to convoy is detailed.
Tarkiainen et al does give a changing of maximum length based on the driving environment/location: [0048] “Table 1 is an example table of platoon size segment limits for an example configuration. These limits may be set by a smart city. Table 1 is based on the street map shown in FIG. 2. Table 1 is an example, and this table does not include all segments shown in FIG. 2. For this example, segments that prohibit platoons (such as near a school during school days) are marked with a maximum length of zero. A smart city device may change maximum length values dynamically, such as for daytime and night-time periods, special events, or construction (road work). The last row in Table 1 (the A-B-C-D-H-L-P segment) lists a road that goes around the city to avoid going through the city, where all platoons are permitted to traverse (or travel). This row in the table may be used to avoid a situation where no route is available.”
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify Kumabe, by modifying the “capacity” value of Kumabe to be a variable value that can be raised or lower in response to the scenarios taught in Tarkiainen. One would be motivated to make such a modification as taught by Tarkiainen [0040] “Traffic safety and efficiency may be increased in embodiments where a smart city is able to dynamically control where, when, and what types of platoons traverse (or travel) through a city. Platoons may be routed based on a category (such as vehicle type, number of vehicles, and platoon length). For example, vehicle platoons (especially platoons containing heavy vehicles) may not be allowed in city areas if there are lots of pedestrians or other vulnerable road users (VRUs). Light city vehicle platoons with small numbers of vehicles may be used more widely. Also, investments in roadside units, which may be used to support platoons, may be maximized if platoons are routed through these intersections.” Thus by being able to dynamically control the length/ability to platoon traffic safety can be increased and congestion reduced. Thus further modified Kumabe teaches all aspects of claim 95.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9940840, “Smart Platooning of Vehicles”, Schubert et al; US20150154871, “Method and Control System for Controlling Movement of a group of road vehicles”, Rothoff et al
Schubert et al gives platooning rules/behavior for vehicles, includes monitoring of the platoon for determining if it should split or merge. As seen in Figure 6 of the publication. 
Rothoff et al gives platooning control of vehicles, includes setting vehicles to leaving based on communications lost, which ties in with the capacity of Kumabe being set based on the communication capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661